DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Rejections Under 35 U.S.C. § 112, filed 12/17/2021, with respect to claims 1-11 have been fully considered and are persuasive.  The 112 Rejections of claims 1-11 has been withdrawn. 
Applicant’s arguments, see Rejections Under 35 U.S.C. § 101, filed 12/17/2021, with respect to claims 11 have been fully considered and are persuasive.  The 101 Rejections of claim 11 has been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for frequency allocation in a spectrum access system between a primary and secondary communications system. Each of the Independent claims 1, 10, and 11, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:

A measurement apparatus comprising means for checking for available radio spectrum resource in a first system in a radio coverage area; means for sending information to a second system indicating the availability of radio spectrum resource of the first system which is usable by said second system in at least part of said radio coverage area, wherein said first system has priority over said radio spectrum resource.
While the disclosure of Hamalainen teaches spectrum resource allocation, it does not disclose:
“wherein in the setting of the acceptable interference amount, the controller sets a first margin to be allocated to the secondary system that is operating. a second margin that absorbs a change in the first margin that has been caused by a change in the total number of secondary systems. and a third margin to be commonly set between the communication control device and another communication control device, 
wherein the amount of interference caused by the secondary system and that is acceptable by the primary system comprises each of the first margin, the second margin and third margin”
As previously discussed the prior art of record does not disclose and/or render obvious the above feature in combination with other features of the claims, thus the claims are considered to be in condition for allowance. 

An additional prior art reference, Kimura et al. (US 2014/0219235 A1) discloses: a communication control device including a power distribution unit configured to distribute, to one or more secondary systems, a transmission power accepted for a secondary usage of a frequency channel which is protected for a primary system, and a notification unit configured to notify each secondary system of a value of a second transmission power which is decided depending on a value of a first transmission power distributed by the power distribution unit. 
Upon updating the transmission power, only in a case where a value of the second transmission power which is previously notified and a value of the first transmission power which is newly distributed by the power distribution unit satisfy a predetermined condition with respect to a certain secondary system, the notification unit notifies the secondary system of a new value of the second transmission power.
While the disclosure of Kimura teaches spectrum resource allocation, it does not disclose:
“wherein in the setting of the acceptable interference amount, the controller sets a first margin to be allocated to the secondary system that is operating. a second margin that absorbs a change in the first margin that has been caused by a change in the total number of secondary systems. and a third margin to be commonly set between the communication control device and another communication control device, 
wherein the amount of interference caused by the secondary system and that is acceptable by the primary system comprises each of the first margin, the second margin and third margin”
As previously discussed the prior art of record does not disclose and/or render obvious the above feature in combination with other features of the claims, thus the claims are considered to be in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411